Title: From Benjamin Franklin to William Strahan, 12 February 1745
From: Franklin, Benjamin
To: Strahan, William


Sir,
Philad. Feb. 12, 1744, 5
I received your Favour per Mr. Chew dated Sept. 10, and a Copy via Boston. I received also Mr. Middleton’s pieces. I am pleased to hear that my old Acquaintance Mr. Wygate is promoted, and hope the Discovery will be compleated. I would not have you be too nice in the Choice of Pamphlets you send me. Let me have everything, good or bad, that makes a Noise and has a Run: for I have Friends here of Different Tastes to oblige with the Sight of them. If Mr. Warburton publishes a new Edition of Pope’s works, please to send me as soon as ’tis out, 6 Setts. That Poet has many Admirers here, and the Reflection he somewhere casts on the Plantations as if they had a Relish for such Writers as Ward only, is injurious. Your authors know but little of the Fame they have on this Side the Ocean. We are a kind of Posterity in respect to them. We read their Works with perfect Impartiality, being at too great a Distance to be byassed by the Fashions, Parties and Prejudices that prevail among you. We know nothing of their personal Failings; the Blemishes in their character never reach us, and therefore the bright and amiable part strikes us with its full Force. They have never offended us or any of our Friends, and we have no Competitions with them, and therefore we praise and admire them without Restraint. Whatever Thomson writes, send me a Dozen Copies of. I had read no Poetry for several years, and almost lost the Relish of it, till I met with his Seasons. That charming Poet has brought more Tears of Pleasure into my Eyes than all I ever read before. I wish it were in my Power to return him any Part of the Joy he has given me. I purpose to send you by a Ship that is to sail shortly from this Port a Bill, and an Invoice of Books that I shall want for Sale in my Shop, which I doubt not you will procure as cheap as possible; otherwise I shall not be able to sell them, as here is one who is furnished by Oswald that sells excessively low; I cannot conceive upon what terms they deal. The Pamphlets and Newspapers I shall be glad to receive by way of N York and Boston, when there is no Ship directly hither; If you direct them for B.F. Boston and Philada. they will come directly to hand from those Places. Mr. Hall is perfectly well and gains ground daily in the Esteem of all that know him. I hope Caslon will not delay casting the English Fount I wrote to you for, so long as he has some that have been sent me. I have no doubt but Mr. Hall will succeed well in what he undertakes. He is obliging, discreet, industrious but honest; and when these Qualities meet, things seldom go amiss. Nothing in my Power shall be wanting to serve him. I cannot return your Compliments in kind; this Quaker plain Country producing none. All I can do is, to demonstrate, by a hearty Readiness in serving you when I have an Opportunity, or any Friend you recommend, that I do truly esteem and love you, being, Sir, Your obliged humble Servant
B Franklin

P.S. Please continue the Political Cabinet.

